El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La defensa alegada en este caso consistió en manifestar que el acusado estaba debidamente autorizado para portar armas. Aunque la supuesta licencia fué presentada como prueba en la corte inferior no fué incluida en la exposición del caso y, por tanto, no estamos en condiciones de poder revocar la sentencia. La teoría sostenida por el acusado' era que él tenía licencia para portar armas mientras iba de su casa a la finca, pero la prueba dejó de convencer a la corte inferior que dicho acusado tenía alguna razón para llevar consigo el arma a Caguas y especialmente para tenerla encima en la corte en cuyo sitio un policía la encontró en su persona y se la quitó.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.